TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00097-CR



                                      Ex parte Sterling Allen

                                                  &

                                        NO. 03-11-00417-CR



                                     Sterling Allen, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. C-R-10-0659-HC, HONORABLE DAN R. BECK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Sterling Allen has been charged with the offenses of forgery, evading arrest

with a motor vehicle, and tampering with physical evidence. In each of the above causes, Allen has

filed a pro se notice of appeal from the district court’s order denying Allen’s pretrial application for

writ of habeas corpus. We have now received from Allen a motion to dismiss in which he represents

that he has pleaded guilty to the underlying offenses and asks us to dismiss his appeals. In each of

the above causes, we grant appellant’s motion. The appeals are dismissed.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 17, 2012

Do Not Publish




                                              2